DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The applicant has elected the  Group I, claims 1-7, drawn to a fluid composition, classified in C09K8/24 for continued prosecution and hydrophobic monomer of claim 1, Applicant elects lauryl (meth)acrylate, and hydrophilic monomer of claim 1, Applicant elects acrylamide as seen on the Response to Election /Requirement of (06/02/20221).

This application is in condition for allowance except for the presence of claims 8-20 and other species of claim 1 directed to invention and species non-elected without traverse.  Accordingly, claims 8-20 and the other species of claim 1 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims are amended as follow:


1. (Amended) A composition comprising:
	i) at least one hydrophobic monomer selected from the group consisting of n-
	ii) at least one hydrophilic monomer selected from the group consisting of 

	iii) at least one glycol ether having a structure of
		

    PNG
    media_image1.png
    75
    277
    media_image1.png
    Greyscale


 	wherein R1 is hydrogen or acetate; R2 is C1-C8 alkyl or phenyl; p and q are the same or different and p and q are independently an integer from 1 to 6,
	wherein the composition, after micellar polymerization, has a hydration rate of about 70 % or greater after 3 minutes.

8-20 (Cancelled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        07/30/2022